IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT NASHVILLE            FILED
                              JULY SESSION, 1997          February 20, 1998

                                                       Cecil W. Crowson
Franko D. Fykes,                  )                  Appellate Court Clerk
                                      C.C.A. NO. 01C01-9611-CR-00490
                                  )
      Appe llant,                 )
                                  )
                                  )   DAVIDSON COUNTY
VS.                               )
                                  )   THOMAS H. SHRIVER. JUDGE
STATE OF TENNESSEE,               )
                                  )
      Appellee.                   )   (Post Conviction)



FOR THE APPELLANT:                    FOR THE APPELLEE:

Franko Donell Fykes,Pro Se            John Knox Walkup
TDOC No. 109999                       Attorney General and Reporter
Cold C reek C orrection al Facility
P.O. Box 1000
Henning, TN 38041-1000                Lisa A. Naylor
                                      Assistant Attorney General
                                      450 James Robertson Parkway
                                      Nashville, TN 37243

                                      Victor S. Johnson
                                      District Attorney General

                                      Nick Bailey
                                      Assistant District Attorney
                                      Washington Square, Ste 500
                                      Nashville, TN 37201-1649



OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                    OPINION
      In this appe al of the summary dismissal of his post-conviction petition

Appe llant, Frank o Don ell Fyke s, asks this Co urt to re view the va lidity of his

conviction entered upon his pleas of guilty on March 20, 1986. Appellant pled

guilty to aggravated rape and burglary of an automobile. As part of the plea

agreem ent App ellant rece ived sen tences totaling forty-fo ur years.



      Without acknowledging his post-conviction petition was time-barred under

the three yea r statute of limitations in effe ct whe n his co nviction beca me fin al,

Appellant argues that the ena ctment on May 10, 1995, of the new one year

statute of limitations for post-conviction petitions creates a new one year period

in which he may file for post-conviction relief. Our State Supreme Court has only

recen tly resolved this issue adversely to A ppellant’s position. Carter v. S tate,

Monroe Co., No. 03-S-01-9612-CR-00117 (Tenn. S. Ct. September 8, 1997, at

Knoxville). Thus the petition for post-conviction relief was properly dismissed.



      According ly, the judgm ent of the trial court is affirm ed in all resp ects

pursuant to Rule 20, Rules of the Court of Criminal Appeals. Costs of the appeal

will be taxed to the Ap pellant.



                                   ____________________________________
                                   JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
PAUL G. SUMMERS, JUDGE

                                          -2-
___________________________________
DAVID G. HAYES, JUDGE




                              -3-